Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 10, lines 1-2, “fixing pieces” is designated as both 330 and 333.  
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  in line 5, “fixing pieces having guide holes formed ends of the spacing retaining pieces” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the tank" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the fixing piece" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swenson 3400952 (hereinafter Swenson).

    PNG
    media_image1.png
    364
    514
    media_image1.png
    Greyscale

Regarding Claim 1, Swenson discloses a responsive GIB support structure comprising: a support (col. 2 lines, 19-24, 12 Fig 1); 5a speed-responsive unlocking unit (col. 2, lines 59-63, 31 Fig 1) provided in an upper portion of the support so that a guide (col. 2, lines 33-36, 19 Fig 1) is exposed on two sides of the speed-responsive unlocking unit; and a bracket (col. 2, lines 27-30, 15 Fig 1) provided to a flange (col. 2, lines 20-22, 11 Fig 1) of the tank, wherein the guide is coupled to the bracket. 
Regarding Claim 10, Swenson discloses the responsive GIB support structure according to claim 1, wherein the bracket (15) includes:13Attorney Docket No. PK4433290PCT/KR2017/014461 flange pressing pieces (col. 2, lines 27-30, lower 15 Fig 1) having through holes (col. 2, lines 27-29, 16 Fig 1) of which centers are coincident with centers of flange holes of the flange (11); spacing retaining pieces (see annotated Fig 1) formed in a horizontal direction to be bent under the flange pressing pieces (though Fig 1 shows the retaining pieces being bent over the flange pressing pieces, Swenson still encompasses the scope of this claim since the device is capable of being used in a reverse orientation on the underside of the conduit); and 5fixing pieces (col. 2, lines 27-30, upper 15 Fig 1) having guide holes formed ends of the spacing retaining pieces, and wherein the flange pressing pieces are coupled to two sides of the flange with bolts (col. 2, lines 27-29, 17 Fig 1), and the speed-responsive unlocking unit is provided in an inner side between the fixing piece, and the guide is fitted into the guide holes formed in the fixing pieces. 
In order to read on claims 2 and 9, Claim 1 is again rejected over Swenson who discloses a responsive GIB support structure comprising: a support (col. 2 lines, 19-24, 12 Fig 1); 5a speed-responsive unlocking unit (col. 2, lines 27-30, upper 15 Fig 1) provided in an upper portion of the support so that a guide (col. 2, lines 33-36, 19 Fig 1) is exposed on two sides of the speed-responsive unlocking unit; and a bracket (col. 2, lines 27-30, lower 15 Fig 1) provided to a flange (col. 2, lines 20-22, 11 Fig 1) of the tank, wherein the guide is coupled to the bracket. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson in view of Pischzik 4410156 (hereinafter Pischzik).

    PNG
    media_image2.png
    364
    514
    media_image2.png
    Greyscale

Regarding Claim 2, Swenson discloses the responsive GIB support structure, wherein the speed-responsive unlocking unit (upper 15) includes unitary unlocking units (col. 2, lines 4-43, 28 Fig 1) in an unlocking body (upper ends of 15), wherein the unitary unlocking unit includes: a unitary unlocking body (col. 2, lines 44-46, 30 Fig 3) having a guide through hole (see annotated Fig 1); 15a spring mounting hole (see annotated Fig 1) formed in the unitary unlocking body to be connected to the guide through hole; an unlocking member mounting hole (see annotated Fig 1) formed in the unitary unlocking body to be connected to the spring mounting hole; and 20an unlocking member (col. 2, lines 44-47, 27 Fig 3) mounted in the unlocking member mounting hole, and wherein the guide (19) passes through the guide through holes and the unlocking 
Regarding Claim 9, Swenson discloses the responsive GIB support structure, wherein the unitary unlocking units (28) are formed inside the unlocking body (upper ends of 15) so as to be symmetrical on two sides of the unlocking body (Fig 1).
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tamura 5749548, Stultz 5580102, Winters 4826113, Ericson 4244543, Christensen 3188116.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J Bridges whose telephone number is (571)270-3370.  The examiner can normally be reached on M-R 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.B./Examiner, Art Unit 3632                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637